Name: 2007/320/EC: Commission Decision of 22 March 2007 setting up the Member StatesÃ¢ Expert Group on Digitisation and Digital Preservation
 Type: Decision
 Subject Matter: technology and technical regulations;  culture and religion;  documentation;  labour market;  information and information processing
 Date Published: 2007-05-09

 9.5.2007 EN Official Journal of the European Union L 119/45 COMMISSION DECISION of 22 March 2007 setting up the Member States Expert Group on Digitisation and Digital Preservation (2007/320/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Article 157 of the Treaty assigns the Community and the Member States the task of ensuring that the conditions necessary for the competitiveness of the Community's industry exist. Article 151 provides that the Community is to contribute to the flowering of the cultures of the Member States, while respecting their national and regional diversity and at the same time bringing the common cultural heritage to the fore. (2) The Communication from the Commission entitled i2010  A European Information Society for growth and employment (1) announced a flagship initiative on digital libraries. (3) The Communication from the Commission entitled i2010: Digital Libraries (2) launched an initiative on digital libraries consisting of actions in the areas of digitisation, online accessibility and digital preservation of cultural material and scientific information. (4) The Commission Recommendation 2006/585/EC of 24 August 2006 on the digitisation and online accessibility of cultural material and digital preservation (3) (hereinafter referred to as the Commission Recommendation) calls on Member States to take action to improve their policies in these areas. (5) The Council Conclusions of 13 November 2006 on the digitisation and online accessibility of cultural material and digital preservation (4) (hereinafter referred to as the Council Conclusions), invite the Commission to contribute to improved policy co-ordination in these domains, in particular through the creation of a group of Member States experts. (6) With a view to achieving these objectives, the Commission needs to call upon the expertise of specialists from the Member States in an advisory group. (7) The group should contribute to monitoring progress and assessing the impact of the implementation of the Commission Recommendation and the Council Conclusions. It should also assist co-ordination at European level and exchange information and good practices about Member States policies on the digitisation and online accessibility of cultural material and digital preservation. (8) It is therefore necessary to set up a Member States Expert Group on Digitisation and Digital Preservation and to define its tasks and its structure. (9) The group should be composed of representatives from the Member States with competence in the field concerned. The Commission should have the possibility to invite observers, in particular from other European countries and international organisations, or experts with specific competence in a subject on the agenda of the group, in order to achieve effective European cooperation. (10) Rules on disclosure of information by members of the group should be provided for, without prejudice to the Commissions rules on security as set out in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom (5). (11) Personal data relating to members of the group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (6). (12) It is appropriate to fix a period for the application of this Decision. The Commission will in due time consider the advisability of an extension, HAS DECIDED AS FOLLOWS: Article 1 The Member States Expert Group on Digitisation and Digital Preservation The group of experts Member States Expert Group on Digitisation and Digital Preservation, hereinafter referred to as the group, is hereby set up with effect from the date of adoption of this Decision. Article 2 Task The groups tasks shall be: (a) to monitor progress and assess the impact of the implementation of the Commission Recommendation of 24 August 2006 on the digitisation and online accessibility of cultural material and digital preservation and of the Council Conclusions of 13 November 2006 on the digitisation and online accessibility of cultural material and digital preservation; (b) to provide a forum for cooperation between Member State bodies and the Commission at European level and to exchange information and good practices of Member States policies and strategies on the digitisation and online accessibility of cultural material and digital preservation. In implementing the above mentioned tasks, the group will take into account the work carried out by other groups set up by the Commission in the area of digitisation and digital preservation. Article 3 Consultation The Commission may consult the group on any matter relating to the digitisation and online accessibility of cultural material and digital preservation. Article 4 Membership  Appointment 1. The group shall normally be composed of up to two representatives appointed by each Member State. In duly justified circumstances, Member States may appoint a third representative. Members shall be appointed taking into account their competence in the domains of digitisation and online accessibility of cultural material and digital preservation. 2. Member States may appoint alternate members for the members of the group in equal numbers and on the same conditions as the members to replace members who are absent. 3. Members of the group shall remain in office until such time as they are replaced or their mandate is renewed. 4. Members who are no longer capable of contributing effectively to the groups deliberations, who resign or who do not comply with the conditions set out in paragraph 3 of this Article, or Article 287 of the Treaty may be replaced. 5. The names of members shall be collected, processed and published in accordance with Regulation (EC) No 45/2001. The names of members shall be published on the i2010 Digital libraries website (7). Article 5 Operation 1. The group shall be chaired by the Commission. 2. In agreement with the Commission, sub-groups may be set up to examine specific questions under the terms of reference established by the group. Such sub-groups shall be dissolved as soon as their mandates are fulfilled. 3. The Commissions representative may ask observers, in particular from other European countries and international organisations, or experts with specific competence on a subject on the agenda to participate in the groups or sub-groups deliberations as appropriate for achieving effective European cooperation. 4. Information obtained by participating in the deliberations of a group or sub-group shall not be divulged if, in the opinion of the Commission, that information relates to confidential matters. 5. The group and its sub-groups shall normally meet on Commission premises in accordance with the procedures and schedule established by it. The Commission shall provide secretarial services. Other Commission officials with an interest in the proceedings may attend meetings of the group and its sub-groups. 6. The group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission. 7. The Commission may publish in the original language of the document concerned, any summary, conclusion, or partial conclusion or working document of the group. Article 6 Meeting expenses The Commission shall reimburse travel and, where appropriate, subsistence expenses for members, experts and observers in connection with the groups activities in accordance with the Commissions rules on the compensation of external experts. Reimbursement of expenses for members is limited to one expert per Member State. The members, experts and observers shall not be remunerated for the services they render. Meeting expenses are reimbursed within the limits of the annual budget allocated to the group by the responsible Commission services. Article 7 Applicability This Decision shall apply until 31 December 2010. Done at Brussels, 22 March 2007. For the Commission Viviane REDING Member of the Commission (1) COM(2005) 229 final. (2) COM(2005) 465 final. (3) OJ L 236, 31.8.2006, p. 28. (4) OJ C 297, 7.12.2006, p. 1. (5) OJ L 317, 3.12.2001, p. 1. Decision as last amended by Decision 2006/548/EC, Euratom (OJ L 215, 5.8.2006, p. 38). (6) OJ L 8, 12.1.2001, p. 1. (7) http://europa.eu.int/information_society/activities/digital_libraries/index_en.htm